Per Curiam.

Habeas corpus is not a proper remedy for reviewing errors of sentencing by a court of competent jurisdiction. Walker v. Maxwell (1965), 1 Ohio St. 2d 136, 30 O.O. 2d 487, 205 N.E. 2d 394. Appeal or postconviction relief would be the proper remedy. Since it appears from the face of his petition that petitioner has sought and been denied postconviction relief on *140this issue, the matter is res judicata. See Anderson v. Maxwell (1967), 10 Ohio St. 2d 188, 39 O.O. 2d 196, 226 N.E. 2d 103. Accordingly, the writ is denied.

Writ denied.

Moyer, C.J., Sweeney, Logher, Holmes, Douglas, Wright and H. Brown, JJ., concur.